                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

Not for Publication


 ANELLO FENCE, LLC,

                Plaintiff
                                                                    Civil Action No. 13-3074
        v.                                                                (JMV) (JBC)

 VCA SONS, INC. cl/b/a FREEDOM
 FENCE, et a!.,                                                       OPINION & ORDER

                Defendants.


John Michael Vazpuez, U.S.D.J.

       This matter concerns a dispute over the use of a trademark in competing outdoor fencing

businesses. D.E. 1. Currently pending before the Court is Plaintiff Anello Fence, LLC’s motion

for reconsideration, D.E. 170, of the Court’s January 28, 2019 Opinion and Order, D.E. 155, 156,

granting Defendant VCA’s motions for summary judgment. Plaintiff filed the motion for

reconsideration on April 14, 2019. D.E. 170. This motion for reconsideration was decided without

oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Local Civil Rule 78.1(b),

The Court has considered the parties’ submissions’ and, for the reasons that follow, the Court

denies Plaintiffs motion for reconsideration.




‘Plaintiffs brief in support of his motion will be referred to as “Pl.’s Br.” D.E. 170. Defendant’s
opposition to this motion will be referred to as “Def.’s Opp.” D.E. 179. Plaintiff replied, D.E. 182,
which he subsequently withdrew. D.E. 183. In any event, Local Civil Rule 7.l(d)(3) does not
permit replies to motions of reconsideration absent the Court’s permission, which the Court did
not provide.
    I.    BACKGROUND

          The Court included an extensive factual background in its January 28, 2019 Opinion

granting Defendant VCA’s motions for summary judgment, D.E. 155, which the Court

incorporates by reference here. On April 14, 2019, Plaintiff moved for reconsideration of the

Court’s finding that there was no genuine dispute of material fact that Plaintiff fraudulently

procured his trademark and did not have priority use of the trademark. Pl.’s Br. at 3,10.

    II.    STANDARD OF REVIEW & ANALYSIS

          In the District of New Jersey, motions for reconsideration can be made pursuant to Local

Civil Rule 7.10). The rule provides that such motions must be made within fourteen days of the

entry of an order. Substantively, a motion for reconsideration is viable when one of three scenarios

is present: (1) an intervening change in the controlling law, (2) the availability of new evidence

not previously available, or (3) the need to correct a clear error of law or prevent manifest injustice.

Carmichael v. Everson, No. 03-4787, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004) (citations

omitted). Granting a motion for reconsideration is an “extraordinary remedy,” to be granted

“sparingly.” NLlndus., Inc. v. Commercial Union Ins. Co., 93SF. Supp. 513, 516 (D.N.J. 1996)

(citations omitted).

          A motion for reconsideration, however, does not entitle a party to a second bite at the apple.

Therefore, a motion for reconsideration is inappropriate when a party merely disagrees with a

court’s ruling or when a party simply wishes to re-argue its original motion. Sch. Specialty, Inc.

v. Ferrentino, No. 14-4507, 2015 WL 4602995, *24 (D.N.J. July 30, 2015); see also Florham

Park Chevron, Inc. v. Chevron U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988). Moreover, a motion

for reconsideration is not an opportunity to raise matters that could have been raised before the

original decision was reached. Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J. 2001).



                                                    2
         Plaintiffs motion for reconsideration suffers from a number of infirmities. At the outset,

Plaintiff seeks relief under the wrong rule. Plaintiffs motion for reconsideration is premised on

Federal Rule of Civil Procedure 60(b). Pl.’s Br. at 2. However, Rule 60(b) “applies only to ‘final’

judgments and orders.” Penn W Associates, Inc. v. Cohen, 371 F.3d 118, 125 (3d Cir. 2004)

(quoting Torres v. Chater, 125 F.3d 166, 168 (3d Cir. 1997)). Importantly, “there is no final order

if claims remain unresolved and their resolution is to occur in the district court.” Id. (quoting

Aluminum Co. ofAmer. v. Beazer East, Inc., 124 F.3d 551, 557 (3d Cir.1997)). Because claims

remain unresolved in the present case, there is no final order pursuant to Rule 60(b), and therefore,

Plaintiff may not seek relief under Rule 60(b).

           However, even if the Court were to treat Plaintiffs motion as one made pursuant to Local

Civil Rule 7.10), it is grossly out of time.2           As noted, the rule requires any motion for

reconsideration to be made within fourteen days of the relevant order. The Court issued its Order

on January 28, 2019. D.E. 156. Plaintiff did not file its motion for reconsideration until April 14,

2019. D.E. 170. Accordingly, Plaintiff has not complied with the time requirement, and the Court

denies Plaintiffs motion for reconsideration as untimely. See, e.g., Oriakhi v. Bureau ofPrisons,

No. 07-264, 2009 WL 1874199, at *4 (D.N.J. June 29, 2009) (“An untimely filed motion for

reconsideration ‘may be denied for that reason alone”) (quoting Morris v. Siemens Components,

Inc., 938 F. Supp. 277, 278 (D.N.J. l996D; see also Garrison v. Porch, No. 04-1114, 2008 WL

1744730, at *2 (D.N.J. Apr. 11,2008) (“[A] district court may deny a motion for reconsideration

simply because it was filed beyond the [time] provided by [Local Civil] Rule 7.1(i)”).

          Finally, Plaintiffs motion also fails on the merits. As noted, there are three narrow grounds

on which a motion for reconsideration may be granted. Plaintiff submits the following in support



2
    Plaintiff does not explain why his motion is untimely.
                                                    3
of his motion: (1) “newly discovered” evidence pertaining to Defendant VCA’s first use of the

name Anello3; (2) reliance on a prior “State Court injunction”; and (3) an argument that the Court’s

finding that Plaintiff obtained his trademarks through fraud should be vacated because any

mistakes were due to the error of Plaintiffs then counsel.           P1.’s Br. at 4-13.   The “newly

discovered” evidence is actually historical information that Plaintiff knew, or should have known

of, before the motions for summary judgment were decided.4 As to any prior state injunction, the

Court addressed the arguments at length in its Opinion, and finds them to be without merit. Finally,

as to alleged erroneous illegal advice, the Court views such a claim with a jaundiced eye in light

of the fact that Plaintiff admitted during his deposition that he never received a necessary

assignment although he had previously claimed to have obtained one. Likewise, Plaintiff himself

was well aware of the relevant facts. In any event, Plaintiff asks the Court to rely on new facts

(his attorney’s error), which were clearly available to him when the motion for summary judgment

was decided several years afier the alleged faulty advice. Plaintiff, however, did not raise those

facts in his opposition to summaxyjudgment. In short, Plaintiff fails to demonstrate an intervening

change in the controlling law, the availability of new evidence not previously available, or the need

to correct a clear error of law or prevent manifest injustice.




‘
  Plaintiff also asks the Court to “allow[] limited discovery on the issue of Defendants’ fraud” and
requests that the Court “impose sanctions on Defendants. for the fraud that [they] committed[.]”
                                                             .   .



Pl.’s Br. at 4, 13. The Court declines both requests.

“For example, Plaintiff relies on historical advertisements by Defendant VCA. Yet, Plaintiff freely
admits that “I know Defendants’ ads in the Yellow Pages very well.” D.E. 170-1 at 1 ¶ 3. Thus,
by his own admission, Plaintiff should have been able to locate the relevant information during the
discovery period in this case.
                                                   4
III. CONCLUSION

  For the reasons stated above, and for good cause shown,
                  4th
  IT IS on this         day of October, 2019,

  ORDERED that Plaintiffs motion for reconsideration, D.E. 170, is DENIED.



                                             6*cko x’\t-       /
                                            JOHN’ MICHAEL vtkuEz, U.S.D.J.




                                                5
